DETAILED ACTION

This Office Action is in response to amendment, filed November 22, 2021.  Primary Examiner acknowledges Claims 1-12 are pending in this application, with Claims 1, 5, and 6 having been currently amended, and Claims 7-9 having been withdrawn from consideration; thus, leaving Claims 1-6 and 10-12 to be examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 - First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Specifically, Claims 1 and 5 now recite the feature of “the hinge is operable between: a first state in which the hinge limits the minimum distance between the second end of the first wing member and the second end of the second wing member to a first value; and a second state in which the hinge limits the minimum distance between the second end of the first wing member and the second end of the second wing member to a second value that is greater than the first value”; however, the originally filed disclosure does not appear to support this limitation and thus this limitation appears to be new matter.
Turning to the original specification as filed there is no disclosure or reference to the term “minimum”.   
Rather, the terms utilized are “maximum” and the concept of “distance” and “distance - volume”: 
Regarding the term “maximum” is mentioned in two locations in Paragraph 0005 as related to the concept of “Some present day BVMRs have "stair stepped" designs that reduce volumes in specific regions of the BVMR to represent complete, maximum, adult, pediatric, or infant standard volumes, but do not allow for a volume less than the maximum to be selected”.  
Regarding the concept of the term “distance-volume correlation”, the original disclosure as filed recites “The establishment of this static point allows for specific and distance to volume correlation) for every other point on the circumference of the BVMR, or any point within the BVMR.” (Para 0026), “This would result in greater or lesser volume expulsion dictated by the distance the moving fingers or thumb rests away from the wedge.” (Para 0027), “the range of motion controller is calibrated according to the material, construction method, brand, or size of BVMR (for example, AMBU, PORTEX, LAERDAL or adult, pediatric, infant) according to the distance-volume correlation.” (Para 0030), “FIG. 7 is a bottom view of the bottom of the device of FIG. 6 with distance- volume selection indicators.” (Para 0039), “FIG. 11 is an illustration of the distance - volume relationship.” (Para 0044), “stair stepped construction on the main body of the device that specifically limits and defines the range of motion of the opposing wings 2, or any other size or distance differentiating design or construction.” (Para 0055), “FIG. 6 also illustrates the distance to volume correlation that is the basis for the new design.” (Para 0060), “FIG. 11 illustrates a multi-protrusion design that would allow for differentiated distances from various points on the circumference of the reservoir.” (Para 0065), “The establishment of this static point allows for specific and repeatable movements/distances (distance to volume correlation) for every other point on the circumference of the BVMR, or5 any point within the BVMR. … To use the BVMR, the user places his thumb on the static point. The fingers are then placed a specific distance away10 from the static point. The precise distance is indicated by indicia on the bag, such as lines 20 and corresponding volume indicators 4'.” (Para 0068).

minimum distance between the second end of the first wing member and the second end of the second wing member to a first value; and a second state in which the hinge limits the minimum distance between the second end of the first wing member and the second end of the second wing member to a second value that is greater than the first value”.  
Even turning to the drawings as originally filed does not appear to provide support for the claimed features of “the hinge is operable between: a first state in which the hinge limits the minimum distance between the second end of the first wing member and the second end of the second wing member to a first value; and a second state in which the hinge limits the minimum distance between the second end of the first wing member and the second end of the second wing member to a second value that is greater than the first value”.  
Consequently, Primary Examines the original disclosure as filed does not have support for the claimed features of “the hinge is operable between: a first state in which the hinge limits the minimum distance between the second end of the first wing member and the second end of the second wing member to a first value; and a second state in which the hinge limits the minimum distance between the second end of the first wing member and the second end of the second wing member to a second value that is greater than the first value” as there is no reference within the original disclosure (claims, drawings, or specifications) which explicitly discloses or remotely hints that “the hinge limits the minimum distance between the second maximum volume expressed by the bags squeezing/compression action and does not appear to have any claimed structure that would limit, preclude, or prevent the bag from being completely squeezed/compressed. 
To meet what appears to be the concept of Applicant’s newly recited claims, it appears Applicant needs to recite the specific features which limit the distance volume relationship to the minimum range.  Dependent Claims 2-6 and 10-12 incorporate the new matter from which they depend. Appropriate correction and clarification is required. 

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
minimum distance between the second end of the first wing member and the second end of the second wing member to a first value; and a second state in which the hinge limits the minimum distance between the second end of the first wing member and the second end of the second wing member to a second value that is greater than the first value”; however, the originally filed disclosure does not appear to support this limitation and thus this limitation appears to be indefinite as the breath and scope of this claim limitation is unclear. 
Turning to the original specification as filed there is no disclosure or reference to the term “minimum”.   
Rather, the terms utilized are “maximum” and the concept of “distance” and “distance - volume”: 
Regarding the term “maximum” is mentioned in two locations in Paragraph 0005 as related to the concept of “Some present day BVMRs have "stair stepped" designs that reduce volumes in specific regions of the BVMR to represent complete, maximum, adult, pediatric, or infant standard volumes, but do not allow for a volume less than the maximum to be selected”.  
Regarding the concept of the term “distance-volume correlation”, the original disclosure as filed recites “The establishment of this static point allows for specific and repeatable movements/distances (distance to volume correlation) for every other point on the circumference of the BVMR, or any point within the BVMR.” (Para 0026), “This would result in greater or lesser volume expulsion dictated by the distance the moving distance-volume correlation.” (Para 0030), “FIG. 7 is a bottom view of the bottom of the device of FIG. 6 with distance- volume selection indicators.” (Para 0039), “FIG. 11 is an illustration of the distance - volume relationship.” (Para 0044), “stair stepped construction on the main body of the device that specifically limits and defines the range of motion of the opposing wings 2, or any other size or distance differentiating design or construction.” (Para 0055), “FIG. 6 also illustrates the distance to volume correlation that is the basis for the new design.” (Para 0060), “FIG. 11 illustrates a multi-protrusion design that would allow for differentiated distances from various points on the circumference of the reservoir.” (Para 0065), “The establishment of this static point allows for specific and repeatable movements/distances (distance to volume correlation) for every other point on the circumference of the BVMR, or5 any point within the BVMR. … To use the BVMR, the user places his thumb on the static point. The fingers are then placed a specific distance away10 from the static point. The precise distance is indicated by indicia on the bag, such as lines 20 and corresponding volume indicators 4'.” (Para 0068).

It is clear from this exhaustive listing of terms that there is a relationship between the distance and the volumes produced by the bag valve mask system; however, there does not appear to be a supportive disclosure to the claimed features of “the hinge is operable between: minimum distance between the second end of the first wing member and the second end of the second wing member to a first value; and a second state in which the hinge limits the minimum distance between the second end of the first wing member and the second end of the second wing member to a second value that is greater than the first value”.  
Even turning to the drawings as originally filed does not appear to provide support for the claimed features of “the hinge is operable between: a first state in which the hinge limits the minimum distance between the second end of the first wing member and the second end of the second wing member to a first value; and a second state in which the hinge limits the minimum distance between the second end of the first wing member and the second end of the second wing member to a second value that is greater than the first value”.  
Consequently, Primary Examines the original disclosure as filed does not have support for the claimed features of “the hinge is operable between: a first state in which the hinge limits the minimum distance between the second end of the first wing member and the second end of the second wing member to a first value; and a second state in which the hinge limits the minimum distance between the second end of the first wing member and the second end of the second wing member to a second value that is greater than the first value” as there is no reference within the original disclosure (claims, drawings, or specifications) which explicitly discloses or remotely hints that “the hinge limits the minimum distance between the second end of the first wing member and the second end of the second wing member”.  Rather, based on the constructions as shown in Applicant’s Figures the bag is encompassed by the wing members to set the desired volumes produced by the squeezing/compression action.  This maximum volume expressed by the bags squeezing/compression action and does not appear to have any claimed structure that would limit, preclude, or prevent the bag from being completely squeezed/compressed. Thus, as this structure is not claimed, Primary Examine is unsure of the breadth and scope of this invention. 
Is there a spring which limits the movement of the hinge as shown in the prior art Mestad et al. (2010/0285439), perhaps through the length of the compressed spring? Is there a locking mechanism as shown in Harris, II (5,711,295)?  Is there a construction of an arm region of the lower wing as shown in Rose et al. (4,898,166) which retains a minimum compression by the L shape of the lower wing?  
To meet what appears to be the concept of Applicant’s newly recited claims, it appears Applicant needs to recite the specific features which limit the distance volume relationship to the minimum range, for example: 
“FIG. 2 also shows that the wings 2 can be formed with hinge like points 7 or be made to articulate to accommodate the construction process. This use of articulating points 7 in the design simplifies the manufacturing process (e.g., if injection molded, the tooling is simpler since the item can be molded in a flat plane). The small living hinges would allow it to take the appropriate shape of the bag when the user attaches it to the bag. Preferably, the wing like structure 1 attaches to the BVMR 9 by having a barb like structure 8 puncture into the BVMR 9 and create an5 anchoring effect.” (Para 0056); 
“FIG. 9 is a perspective of an assembly that would allow the BVMR 9 to be15 formed with a pouch or receptacle 14 to receive an external piece or wedge 13 to be inserted into it. The pouch 14 would securely hold the external wedge 13. The wedge may be formed with barbs or contours that secure it into place with the pouch 14.”  (Para 0063).
Primary Examiner notes the aforementioned are NOT allowable subject matter until further search and consideration but appear to be what Primary Examiner perceives may be the explicit features which appear to support the newly recited limitations. Dependent Claims 2-6 and 10-12 incorporate the indefinite subject matter from which they depend. Appropriate correction and clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, and 10-12 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rose et al. (4,898,166). 
As to Claim 5, Rose discloses a bag valve mask (Figure 1, “FIG. 1 an artificial respiration device 16 also known as a bag/valve/mask (BVM) device.” Column 4, Lines 15-20) for delivering an adjustable amount (defined by the degree compression action against the bag 18) of air (via 28, “two inlet passages, an air intake passage 28 and an oxygen intake passage 30 of smaller face mask 20…The face mask is contoured for a reasonably comfortable fit over the mouth and nose of a patient during artificial respiration.” Column 4, Lines 20-25), comprising: a mask (20, “a face mask 20…The face mask is contoured for a reasonably comfortable fit over the mouth and nose of a patient during artificial respiration.” Column 4, Lines 20-25) configured to make sealing contact with the nose and mouth of the patient (“fit over the mouth and nose of a patient” Column 4, Lines 20-25); a flexible air bag (18, “The device includes a self-recovering enclosure or bag 18 constructed of rubber or silastic.” Column 4, Lines 15-20); a connection hose (22, “Enclosure 18 is coupled to a face mask 20 through a length of tubing 22.” Column 4, Lines 20-25) connecting the mask (20) and the air bag (18), wherein the air bag (18) is compressed, the oxygen or air (“two inlet passages, an air intake passage 28 and an oxygen intake passage 30 of smaller diameter” Column 4, Lines 30-35) contained in the air bag (18) is supplied to the patient through the connection hose (22), the mask (20), and into the respiratory tract of the patient (“artificial respiration” Column 4, Lines 20-25); and a range of motion control mechanism (best seen Figures 2-5) for limiting the amount of compression of the flexible air bag (18) to control the volume of the air (via 28, “two inlet passages, an air intake passage 28 and an oxygen intake passage 30 of smaller diameter” Column 4, Lines 30-35) delivered to a patient. 
As to Claims 1 and 6, Rose discloses the range of motion control mechanism (best seen Figures 2-5) comprises: a first wing member (one of 42/44, “upper and lower rigid arms 42 and 44” Column 5, Lines 5-10) configured to be attached to the flexible air bag (18) of the bag valve mask (Figure 1); a second wing member (other of 42/44, “upper and lower rigid arms 42 and 44” Column 5, Lines 5-10) configured to attached to the flexible air bag (18) of the bag valve arms are connected pivotally with respect to one another by a hinge 46 fastened to the upper arm by fasteners 48 and 50, and to the lower arm by fasteners 52 and 54, which can be in the nature of rivets.” Column 5, Lines 5-15) to the first wing member (one of 42/44); and a body (70, “An outer strap 70 is fastened at its lower end portion 72 to the lower arm by fasteners 74 and 76. Straps 58 and 70 are constructed to be pliable and inextensible, for example of a nylon reinforced plastic. Preferably the straps are textured as well, to enhance their ability to grip the surface of the resuscitation enclosure when surrounding it.” Column 5, Lines 20-25) for adjustably limiting the angular rotation (via the tautness of the strap 70 as engaged with 82-90; “A pair of spaced apart cap-like snap fasteners 78 and 80 are provided at the outer end portion of outer strap 70. A series of complementary snap fasteners or rings are fixed to upper arm 42 and arranged in sets or pairs 82a/b-90 a/b, the fasteners in each set being spaced apart from one another and sized for a secure snap fit or engagement with fasteners 76 and 78. … a series of tidal volume readings O.sub.2 amount/concentration readings and the like, one corresponding to each set of rings 82 -90. In particular, an inner set of rings 82a and 82b corresponds to a minimum volume setting while the outer set of rings 90a and 90b corresponds to a maximum tidal volume.” Column 5, Lines 25-35) of the second wing member (other of 42/44) with respect to the first wing member (one of 42/44).
Regarding the newly added limitation to the concept of “the hinge limits the minimum distance” (despite this limitation receiving a rejection under 112 - First and Second Paragraphs), it is clear the construction of Rose has arm region (or L shape) in the lower wing (44) which is distinct from the planar relationship of the remaining features of the wings (44 and 42).  This arm region or L shape defines the attachment of the hinge (46) and additionally provides a minimum distance whereby when the strap (70) is detached, the distance between the wings (42 and 44) is only bounded by strap (58) having no bag in receipt, whilst when the bag is in receipt and secured by the strap (70) the minimum distance is greater.  This structure appear to meet the claimed limitations of “the hinge is operable between: a first state in which the hinge limits the minimum distance between the second end of the first wing member and the second end of the second wing member to a first value; and a second state in which the hinge limits the minimum distance between the second end of the first wing member and the second end of the second wing member to a second value that is greater than the first value” as there is no reference within the claim listing that correlates the hinge distance to the volume output. 
As to Claim 4, Rose discloses one or more barbs (74/76 as connected to 44 and 82-90 as connected to 42; “lower end portion 72 to the lower arm by fasteners 74 and 76.” Column 5, Lines 20-25 and “A pair of spaced apart cap-like snap fasteners 78 and 80 are provided at the outer end portion of outer strap 70. A series of complementary snap fasteners or rings are fixed to upper arm 42 and arranged in sets or pairs 82a/b-90 a/b, the fasteners in each set being spaced apart from one another and sized for a secure snap fit or engagement with fasteners 76 and 78. … a series of tidal volume readings O.sub.2 amount/concentration readings and the like, one corresponding to each set of rings 82 -90. In particular, an inner set of rings 82a and 82b corresponds to a minimum volume setting while the outer set of rings 90a and 90b corresponds to a maximum tidal volume.” Column 5, Lines 25-35”) protruding from the first wing member (one of 42/44) and the second wing member (other of 42/44) for fastening the members to the bag (18). 
As to Claim 10, Rose discloses the hinge (46, “The arms are connected pivotally with respect to one another by a hinge 46 fastened to the upper arm by fasteners 48 and 50, and to the lower arm by fasteners 52 and 54, which can be in the nature of rivets.” Column 5, Lines 5-15) has a first portion (via one of fasteners 48 and 50 OR fasteners 52 and 54) which attaches to 
As to Claim 11, Rose discloses the hinge (46, “The arms are connected pivotally with respect to one another by a hinge 46 fastened to the upper arm by fasteners 48 and 50, and to the lower arm by fasteners 52 and 54, which can be in the nature of rivets.” Column 5, Lines 5-15) comprises the movement of the hinge as compared to the distance as retained by the strap (70) provides a volume selector for selecting the amount of air to be delivered to the bag valve mask. 
As to Claim 12, Rose discloses the first and second wing members (42/44) comprise a point of articulation between the first and second ends of the wing members (via hinge 46, “The arms are connected pivotally with respect to one another by a hinge 46 fastened to the upper arm by fasteners 48 and 50, and to the lower arm by fasteners 52 and 54, which can be in the nature of rivets.” Column 5, Lines 5-15) of the first and second wing members (42/44). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Rose et al. (4,898,166) in view of Mestad et al. (2010/0285439).
As to Claim 2, Rose discloses a hinge (46) for coupling the first wing member (one of 42/44) and the second wing member (other of 42/44) for permitting rotatable movement (via hinge 46, “The arms are connected pivotally with respect to one another by a hinge 46 fastened to the upper arm by fasteners 48 and 50, and to the lower arm by fasteners 52 and 54, which can be in the nature of rivets.” Column 5, Lines 5-15); yet does not expressly disclose the construction of the hinge having “a pin coupled to the first wing member and a channel formed on the second wing member.”
Mestad teaches a similar bag valve mask construction to Rose having a bag (1, “an artificial lung 1, which is preferably made of a plastic sheet material” Para 0032) positioned between a first wing member (3, “The first main component is a lower fixture 3 and the second main component is an upper pressing plate 4.” Para 0032) and a second wing member (4, “The first main component is a lower fixture 3 and the second main component is an upper pressing plate 4.”Para 0032) to provide “artificial respiration” (Para 0002) to a patient having a “respiratory problem” (Para 0002). Mestad teaches the first wing member (3) and the second wing member (4) are connected by a hinge (5, “The hinge 5 may be of any type that allows the pressing plate 4 to swing relative to the fixture 3, but in the present embodiment is comprises a hinge pin 6 that is received at respective ends thereof in pin holes 7 formed in a respective post 8 projecting perpendicularly from the fixture 3, and a pair of eylets 9 projecting from the pressing plate 4.” Para 0032) whereby the first wing member (3) is coupled to a pin (6) and the second wing member (4) has a channel (9) for receiving the pin in order to facilitate the 

Claim 3 is rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Rose et al. (4,898,166) in view of Harris (5,711,295).
As to Claim 2, Rose discloses the first wing member (one of 42/44) and the second wing member (other of 42/44) for imparting compression to the bag (18) to facilitate “artificial respiration” (Column 4, Lines 20-25); yet does not expressly disclose the construction of the first wing member and the second wing member being curved.  
Harris teaches a similar bag valve mask construction to Rose having a bag (11, “A suitable bag, valve, mask apparatus 10 is attached to upper horizontal hand 36 by means of elastic or velcro strap 38. Lower horizontal hand 56 is manually raised by lever 70 to a position in contact with air bag 11.” Column 5, Lines 55-65) squeezed between a first wing member (one of 36/56) and a second wing member (other of 36/56) for facilitating ventilation through “resuscitation” (Abstract) to the patient. Harris teaches the state of the art within the background, wherein various known devices including the former Rose necessitate “the use of both hands to operate properly” whereby long periods of use are “exhausting to the operator… and prevents the operator from performing other tasks” (Column 1, Lines 35-45).  Additionally upper and lower horizontal hands, which compress the BVM, are optimally shaped to compress the selected BVM fully, so that the correct amount of oxygen is provided to the patient at all times.” (Column 6, Lines 55-60).  As best shown in Figure 1, the bag valve mask construction of Harris appears to show a curvature to embrace the bag (11) in a similar shape and manner to the conventional two handed compression - thereby providing the optimal ventilation by permitting the full and proper compression of the bag (11). Additionally, Applicant is reminded, pursuant to MPEP 2125 (I): DRAWINGS CAN BE USED AS PRIOR ART.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the shape of the first wing member and the second wing member of Rose to be “optimally shaped to compress the selected BVM fully” as taught by Harris “so that the correct amount of oxygen is provided to the patient at all times.” (Column 6, Lines 55-60).  

Response to Arguments
Applicant's arguments filed November 22, 2021, have been fully considered but they are not persuasive.
Regarding the newly added limitation to the concept of “the hinge limits the minimum distance” (despite this limitation receiving a rejection under 112 - First and Second Paragraphs), it is clear the construction of Rose has arm region (or L shape) in the lower wing (44) which is distinct from the planar relationship of the remaining features of the wings (44 and 42).  This arm region or L shape defines the attachment of the hinge (46) and additionally provides a minimum distance whereby when the strap (70) is detached, the distance between the wings (42 and 44) is only bounded by strap (58) having no bag in receipt, whilst when the bag is in receipt and secured by the strap (70) the minimum distance is greater.  This structure appear to meet the claimed limitations of “the hinge is operable between: a first state in which the hinge limits the minimum distance between the second end of the first wing member and the second end of the second wing member to a first value; and a second state in which the hinge limits the minimum distance between the second end of the first wing member and the second end of the second wing member to a second value that is greater than the first value” as there is no reference within the claim listing that correlates the hinge distance to the volume output. 
Still further, another modification Applicant could pursue as stated in the rejection under 112 - Second Paragraph is the addition of the specific features which limit the distance volume relationship to the minimum range, for example: 
“FIG. 2 also shows that the wings 2 can be formed with hinge like points 7 or be made to articulate to accommodate the construction process. This use of articulating points 7 in the design simplifies the manufacturing process (e.g., if injection molded, the tooling is simpler since the item can be molded in a flat plane). The small living hinges would allow it to take the appropriate shape of the bag when the user attaches it to the bag. Preferably, the wing like structure 1 attaches to the BVMR 9 by having a barb like structure 8 puncture into the BVMR 9 and create an5 anchoring effect.” (Para 0056); 
“FIG. 9 is a perspective of an assembly that would allow the BVMR 9 to be15 formed with a pouch or receptacle 14 to receive an external piece or wedge 13 to be inserted into it. The pouch 14 would securely hold the external wedge 13. The wedge may be formed with barbs or contours that secure it into place with the pouch 14.”  (Para 0063).
Primary Examiner notes the aforementioned are NOT allowable subject matter until further search and consideration but appear to be what Primary Examiner perceives may be the explicit features which appear to support the newly recited limitations.
	Should Applicant wish to incorporate this limitations into the claim listing, Primary Examiner advises Applicant to consider an After Final Consideration Pilot 2.0 (AFCP 2.0) (https://www.uspto.gov/patents/initiatives/after-final-consideration-pilot-20). 
	In light of the aforementioned reasoning, it appears the newly added claims do not appear to distinguish the claimed invention from the prior art made of record.  Therefore, the rejection has been maintained and made FINAL. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785